         Case 1:20-cv-02479-LGS Document 22 Filed 06/01/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                    Case Number: 1:20cv02479


DOS BOWIES, LP, AUSTIN WALTER, ADAM
BRADEN, BARRY ETTINGER, BENJAMIN PHILLIPS,
TYC INVESTMENTS, LLC, DANNY EAPEN,
ERIC KUNTZ, GEOFFREY ALEXANDER,
HUNTER HUDSON, JOSE LLINAS, JOSEPH THAMES,
JAMES-PAUL DILL, KENNETH WALTER,
PAUL PISKLAK, RAFAL SUBERNAT,
RICHARD CAIN, ROY ABRAHAM,
RUSSELL BABBITT, RYAN KOCHEN, RIPE CAPITAL
PARTNERS LLC, STEVE NURKIN, SYED KALIM
HUSSAINI, HEESUK R. YOON, SUNIL CHERRY,
PARAG JOSHI, HITEN PATEL, NIMISH PATEL,
DAVID WEHBY, PALAM ANNAMALAI,
JASON MORRIS, MAULIK PARIKH, VENKAT IYER,
HANNIE PATEL, SHYAM KISHAN, WILLIAM HEFLIN
BARTON, III, RYAN NEUHAUS and GUPTA
BROKERAGE LLC,



                      Plaintiffs,

v.

MICHAEL ACKERMAN, DR. QUAN TRAN,
and JAMES A. SEIJAS,


                      Defendants.

                                                            /

                          AFFIDAVIT IN SUPPORT OF DEFAULT

       I, Jenny Johnson-Sardella, hereby declare, under penalty of perjury, pursuant to 28 U.S.C.

§1746(2), this 1st day of June, 2020, that I am the attorney of record for Plaintiffs Dos Bowies,

LP (“Dos Bowies”), Austin Walter (“Mr. A. Walter”), Adam Braden (“Dr. Braden”), Barry



                                               1
          Case 1:20-cv-02479-LGS Document 22 Filed 06/01/20 Page 2 of 4




Ettinger (“Dr. Ettinger”), Benjamin Phillips (“Dr. Phillips”), TYC Investments, LLC (“TYC”),

Danny Eapen (“Dr. Eapen”), Eric Kuntz (“Mr. Kuntz”), Geoffrey Alexander (“Dr.

Alexander”), Hunter Hudson (“Mr. Hudson”), Jose Llinas (“Dr. Llinas”), Joseph Thames

(“Mr. Thames”), James-Paul Dill (“Mr. Dill”), Kenneth Walter (“Mr. K. Walter”), Paul Pisklak

(“Dr. Pisklak”), Rafal Subernat (“Dr. Subernat”), Richard Cain (“Dr. Cain”), Roy Abraham

(“Mr. Abraham”), Russell Babbitt (“Dr. Babbitt”), Ryan Kochen (“Mr. Kochen”), Ripe Capital

Partners LLC (“Ripe Capital”), Steve Nurkin (“Dr. Nurkin”), Syed Kalim Hussaini (“Dr.

Hussaini”), Heesuk R. Yoon (“Dr. Yoon”), Sunil Cherry (“Dr. Cherry”), Parag Joshi (“Dr. Joshi”),

Hiten Patel (“Dr. H. Patel”), Nimish Patel (“Dr. N. Patel”), David Wehby (“Dr. Wehby”), Palam

Annamalai (“Dr. Annamalai”), Jason Morris (“Dr. Morris”), Maulik Parikh (“Dr. Parikh”), Venkat

Iyer (“Dr. Iyer”), Hannie Patel (“Dr. Patel”), Shyam Kishan (“Dr. Kishan”), William Heflin Barton, III

(“Dr. Barton”), Ryan Neuhaus (“Dr. Neuhaus”) and Gupta Brokerage LLC (“Gupta Brokerage”)

(collectively, “Plaintiffs”) in the above-entitled case and am familiar with the facts and

circumstances surrounding the case; that Defendant Michael Ackerman (“Ackerman” or

“Defendant”), a competent adult, not in military service, was served on May 8, 2020 (Docket

Entry 20) in compliance with Federal Rule of Civil Procedure Rule 4(e) and the laws of the

United States.

       I further declare, under penalty of perjury, that: Defendant Ackerman has made no

appearance in this case; no pleading has been filed or served upon the attorney for Plaintiffs; no

extension has been given; and the time for filing has expired.




                                                  2
         Case 1:20-cv-02479-LGS Document 22 Filed 06/01/20 Page 3 of 4




    The Clerk is requested to enter a Default against said Defendant.

DATED:       June 1, 2020
             Coral Gables, Florida



                                         HUNTER TAUBMAN FISCHER & LI LLC

                                         /s/ Jenny Johnson-Sardella
                                         Mark David Hunter, Esquire
                                         New York Bar No. 4017331
                                         Jenny Johnson-Sardella, Esquire
                                         New York Bar No. 4225850
                                         2 Alhambra Plaza, Suite 650
                                         Coral Gables, Florida 33134
                                         Tel: (305) 629-1180
                                         Fax: (305) 629-8099
                                         E-mail:mhunter@htflawyers.com
                                                 jsardella@htflawyers.com




                                            3
         Case 1:20-cv-02479-LGS Document 22 Filed 06/01/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the aforementioned document was filed
through the Court’s CM/ECF system on June 1, 2020. Parties of record may obtain a copy
through the Court’s CM/ECF system. The undersigned certifies that no party of record requires
service of documents through any means other than the CM/ECF system.


                                                  /s/ Jenny Johnson-Sardella
                                                  Jenny Johnson-Sardella




                                              4
